Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 1 of 43 PAGEID #: 555




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

ONEIDA CONSUMER, LLC, et al.,                        )
                                                     )
               Plaintiffs,                           )        CASE NO. 2:20-cv-2043
                                                     )
       v.                                            )        JUDGE JAMES L. GRAHAM
                                                     )
ELYSE FOX,                                           )
                                                     )        MAGISTRATE JUDGE
               Defendant.                            )        ELIZABETH PRESTON
                                                     )        DEAVERS

PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION

       Plaintiffs Oneida Consumer, LLC, Anchor Hocking, LLC, and The Oneida Group, Inc.

(“Oneida” or “Plaintiffs”) submit this reply (“Reply”) in support of their motion (“Motion,” at

Dkt. 11) for preliminary injunction against Defendant Elyse Fox d/b/a Finest Flatware (“Fox”).

       The Motion and Reply demonstrate that: (i) Oneida is likely to succeed on the merits of

all of the claims in the Complaint; (ii) Oneida is suffering immediate and irreparable harm; (iii)

the balance of any potential harms weighs in favor of injunctive relief; (iv) an injunction is in the

public interest; and (iv) the Court should not require Oneida to pay a security bond.

                                                  Respectfully submitted,


                                                  /s/ Marla R. Butler
                                                  Marla R. Butler (pro hac vice)
                                                  THOMPSON HINE LLP
                                                  Two Alliance Center
                                                  3560 Lenox Road NE, Suite 1600
                                                  Atlanta, Georgia 30326-4266
                                                  Phone: 404-407-3680
                                                  Fax: 404-541-2905
                                                  Email: Marla.Butler@ThompsonHine.com
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 2 of 43 PAGEID #: 556




                                        Jesse Jenike-Godshalk (0087964)
                                        THOMPSON HINE LLP
                                        312 Walnut Street, Suite 1400
                                        Cincinnati, Ohio 45202
                                        Phone: (513) 352-6702
                                        Fax: (513) 241-4771
                                        Email: Jesse.Godshalk@ThompsonHine.com

                                        Attorneys for Plaintiffs
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 3 of 43 PAGEID #: 557




                                                TABLE OF CONTENTS

TABLE OF CONTENTS .............................................................................................................. i

I.        INTRODUCTION .............................................................................................................1

II.       ARGUMENT ....................................................................................................................3

          A.        Fox’s Asserted Defenses and Legal Theories Are Without Merit. .........................3

                    1.         Oneida Is Not Bound By the Acts or Representations
                               of Robinson. ...............................................................................................3
                               “The mere existence of a trademark licensing agreement does not create
                               an agency relationship between the licensor and licensee as a matter of
                               law.” Jabbour v. Caterpillar Tractor Co., Case No. 84-1630, 1985 U.S.
                               App. LEXIS 13850, *16 (6th Cir. Nov. 18, 1985); Oberlin v. Marlin Am.
                               Corp., 596 F.2d 1322, 1326-27 (7th Cir. 1979); see also Mini Maid Servs.
                               Co. v. Maid Brigade Sys., 967 F. 2d 1516, 1520 (11th Cir. 1992).
                               Robinson was merely Oneida’s licensee. The two companies did not
                               have a principal/agent relationship such that the acts and representations
                               of Robinson can be imputed to Oneida.

                    2.         Fox Received and Was Bound by the Terms and
                               Conditions of the Authorized Dealer Policy Until
                               Oneida Terminated the Relationship. .........................................................5
                               The Authorized Dealer Policy explicitly provided that, by purchasing
                               products from Oneida, dealers were agreeing to adhere to its terms. Fox
                               admits that she purchased flatware from Oneida in 2019 after receiving
                               and reviewing a copy of the policy. Her conduct was sufficient to show
                               agreement to the terms of the Authorized Dealer Policy. See Hocking
                               Valley Cmty. Hosp. v. Cmty. Health Plan of Ohio, No. 02CA28, 2009
                               Ohio App. LEXIS 3775, *9 (Ohio Ct. App. Aug. 6, 2003); TLG Elecs.,
                               Inc. v. Newcome, Inc., No. 01AP-821, 2002 Ohio App. LEXIS 911, *6
                               (Ohio Ct. App. Mar. 5, 2002).

                    3.         Neither Estoppel Nor Federal Trademark Law Give Fox
                               the Right to Sell Down Her Remaining Inventory of
                               Oneida Flatware..........................................................................................9
                               The doctrine of equitable estoppel is not available to Fox because she was
                               chargeable with knowledge that her authorized dealer status could be
                               revoked at the discretion of Oneida under the terms of the Authorized
                               Dealer Policy. See Pedler v. Aetna Life Ins. Co., 490 N.E.2d 605, 608
                               (Ohio 1986). Further, equity does not lie in favor of Fox because Oneida
                               gave her multiple warnings over the course of several months that her
                               authorized dealer status would be revoked and provided her with several


                                                                   i
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 4 of 43 PAGEID #: 558




                   options to avoid losing her inventory. In any event, trademark law does
                   not provide a former licensee, such as Fox, with a right to sell remaining
                   inventory after the termination of a license. Bill Blass, Ltd. v. SAZ Corp.,
                   751 F.2d 152, 155 (3rd Cir. 1984); Ryan v. Volpone, 107 F. Supp. 2d 369,
                   385 (S.D.N.Y. 2000).
            4.     The Sixth Circuit Does Not Recognize the Nominative
                   Fair Use Doctrine. ....................................................................................13
                   The Sixth Circuit has never followed a nominative fair use analysis.
                   PACCAR Inc. v. Telescan Techs., LLC, 319 F.3d 243, 256 (6th Cir. 2003),
                   overruled on other grounds, KP Permanent Make-Up, Inc. v. Lasting
                   Impression I, Inc., 543 U.S. 111 (2004).
            5.     The Motion Established that the First Sale Doctrine Does
                   Not Apply. ................................................................................................14
                  a.        The Motion Established that Fox is Not Selling
                            Genuine Oneida Flatware. .............................................................14
                   The flatware in Oneida’s inventory is not genuine because it is not
                   covered by Oneida’s lifetime warranty policy. ABG Prime Grp., Inc. v.
                   Innovative Salon Prods., No. 17-12280, 2018 U.S. Dist. LEXIS 98196, at
                   *11 (E.D. Mich. June 12, 2018); Sprint Sols., Inc. v. Lafayette, No. 2:15-
                   cv-2595-SHM-cgc, 2018 U.S. Dist. LEXIS 104767, at *26–27 (W.D.
                   Tenn. June 22, 2018). Oneida cannot extend its warranty policy to
                   flatware sold by unauthorized resellers, such as Fox, because it cannot
                   ensure that resellers outside of its authorized network adhere to Oneida’s
                   robust quality control and customer service standards.
                  b.        Whether Fox Purchased Her Flatware from Robinson or
                            Oneida is Irrelevant to a First Sale Doctrine Analysis. ..................17
                   Regardless of the source of her inventory, Fox’s sale of Oneida-branded
                   flatware after the revocation of her authorized dealer status under the
                   Authorized Dealer Policy constitutes a trademark infringement as a
                   matter of law. See Bill Blass, 751 F.2d at 154; Starin Mktg., Inc. v. Swift
                   Distrib., Inc., No. 2:16-CV-67, 2018 U.S. Dist. LEXIS 224144, *10-11
                   (N.D. Ind. Oct. 31, 2018); Microban Prods. Co. v. API Indus., Inc., No.
                   14 Civ. 41 (KPF), 2014 U.S. Dist. LEXIS 63883, *40 (S.D.N.Y. May 8,
                   2014).
                  c.        A Warranty Issued by Fox Will Not Preserve the First
                            Sale Doctrine Defense....................................................................18
                   Any warranty issued by Fox would be inherently inferior to Oneida’s
                   lifetime warranty policy and, therefore, constitute a material difference
                   between flatware sold by Oneida and the flatware in her inventory. See
                   Tacori Enters. V. Michael Joaillier, Inc., 207 F. Supp. 3d 799, 805 (S.D.
                   Ohio 2016); RFA Brands, LLC v. Beauvais, No. 13-14615, 2014 U.S.
                   Dist. LEXIS 181781, at *26 (E.D. Mich. Dec. 23, 2014).



                                                       ii
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 5 of 43 PAGEID #: 559




      B.    The Motion Established that Oneida is Likely to Prevail on the Merits
            of Each of its Claims. ............................................................................................19

            1.       The Motion Established that Oneida is Likely to Prevail on the
                     Merits of its Claims for Trademark Infringement (Count I),
                     False Designation of Origin (Count II), Violation of the
                     ODTPA (Count V), and Trademark Infringement/Unfair
                     Competition Under Ohio Common Law (Count VI). ................................19
                      These claims are not barred by the first sale and nominative fair use
                      doctrines. See, supra, Sections II(A)(4)-(5). Fox concedes that Oneida
                      owns the trademarks at issue and that she is using them without
                      authorization, and Oneida has satisfied each of the other elements of these
                      claims, including likelihood of consumer confusion.            Innovation
                      Ventures, LLC v. N2G Distrib., Inc., 763 F.3d 524, 536 (6th Cir. 2014);
                      Daddy’s Junky Music Stores, Inc. v. Big Daddy’s Family Music Ctr., 109
                      F.3d 275, 282 (6th Cir. 1997); Makers Mark v. Diageo North America,
                      Inc., 679 F.3d 410, 422-23 (6th Cir. 2012); U.S. Structures, Inc. v. J.P.
                      Structures, Inc., 13 F.3d 1185, 1190 (6th Cir. 1997).
            2.       The Motion Established that Oneida is Likely to Prevail on the
                     Merits of its Claim for False Advertising (Count III). ...............................21
                      All of the cases cited by Fox hold that the sale of genuine goods is a
                      threshold issue for application of the first sale doctrine. The first sale
                      doctrine does not bar Oneida’s claims because the flatware in Fox’s
                      inventory is not genuine. See Too, Inc. v. TJX Cos., 229 F. Supp. 2d 825,
                      834 (S.D. Ohio 2002); Liz Claiborne, Inc. v. Mademoiselle Knitwear,
                      Inc., 979 F. Supp. 224, 230 (S.D.N.Y. 1997); Tumblebus Inc. v Cranmer,
                      399 F.3d 754, 766 (6th Cir. 2005). Even assuming the truth of Fox’s
                      allegations regarding her online platforms, Oneida is still likely to prevail
                      on the merits of this claim because she plans to continue promoting her
                      flatware as genuine Oneida flatware and informing customers that her
                      flatware is covered by Oneida’s lifetime warranty policy. Both are false
                      statements of fact.
            3.       The Motion Established that Oneida is Likely to Prevail on the
                     Merits of its Claim for Trademark Dilution (Count IV). ...........................23

                     a.         The First Sale Doctrine Does Not Apply to Bar the
                                Trademark Dilution Claim. ............................................................23
                      This claim is not barred by the first sale doctrine. See, supra, Section
                      II(A)(5); see also Dan-Foam A/S & Tempur-Pedic, Inc. v. Brand Named
                      Beds, LLC, 500 F. Supp. 2d 296, 326 (S.D.N.Y. 2007).
                     b.         Oneida Has Provided Sufficient Evidence of Fame. .....................23




                                                         iii
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 6 of 43 PAGEID #: 560




                     Oneida’s evidence that: 1) it registered its first mark in 1956; 2) has
                     expended substantial sums of money, time, and effort in advertising,
                     promoting and popularizing its marks; and 3) it has received substantial
                     third-party recognition as a leading tableware brand is sufficient to
                     establish fame for the purposes of its trademark dilution claim. See, e.g.,
                     H-D U.S.A., LLC v. SunFrog, LLC, 311 F. Supp. 3d 1000, 1042 (E.D.
                     Wis. Apr. 12, 2008); Louis Vuitton Malletier v. Dooney & Bourke, Inc.,
                     561 F. Supp. 2d 368, 391 (S.D.N.Y. 2008). None of Fox’s cases are
                     instructive on this issue.
                    c.       Fox’s Use of the Oneida Marks Harms The Marks’
                             Reputation. .....................................................................................26
                     Oneida’s inability to subject Fox’s inventory to its strict quality control
                     standards is sufficient to demonstrate harm to the reputation of Oneida’s
                     marks. V Secret Catalogue, Inc. v. Moseley, 558 F. Supp. 2d 734, 750
                     (W.D. Ky. 2008), aff’d, 605 F.3d 382 (6th Cir. 2010); H-D U.S.A., LLC
                     v. Square Wear LLC, No. 20-10644, 2020 U.S. Dist. LEXIS 63156, at *9
                     (E.D. Mich. Apr. 10, 2020); Dentsply Int’l Inc. v. Dental Brands for Less
                     LLC, No. 15 Civ. 8775 (LGS), 2016 U.S. Dist. LEXIS 87345, at *10-11
                     (S.D.N.Y. July 5, 2016). In any event, dilution is demonstrated here
                     because Fox is using marks that are identical to Oneida’s marks. State
                     Farm Mutual Automobile Insurance Co. v. Sharon Woods Collision
                     Center, Inc., No. 1:07cv457, 2007 U.S. Dist. LEXIS 86651, *30 (S.D.
                     Ohio Nov. 26, 2007); Ford Motor Co. v. Heritage Mgmt. Grp., Inc., 911
                     F. Supp. 2d 616, 630 (E.D. Tenn. Nov. 27, 2012); H-D U.S.A., LLC v.
                     Square Wear LLC, No. 20-10644, 2020 U.S. Dist. LEXIS 63156, at *9
                     (E.D. Mich. Apr. 10, 2020).

      C.    Oneida Has Established That It Will Suffer Irreparable Harm if the
            Court Does Not Stop Fox’s Misconduct. ..............................................................27

            1.      Oneida Has Not Delayed in Seeking Injunctive Relief. ............................28
                     The passage of slightly over two months between the start of Fox’s
                     infringing conduct and the filing of a motion for injunctive relief does not
                     constitute a delay long enough to deny injunctive relief by any standard,
                     including under the cases cited by Fox. See Kendell Holdings, Ltd. v.
                     Eden Cryogenics LLC, 630 F. Supp. 2d 853, 867 (S.D. Ohio 2008);
                     Premix, Inc. v. Zappitelli, 561 F. Supp. 269, 278 (N.D. Ohio 1983); R.M.
                     & G Prods., Inv. v. R.E.F. Golf Co., 1994 WL 653531, *3 (N.D. Ohio
                     June 21, 1994). Moreover, no prejudice should befall Oneida for
                     complying with the local rule requiring plaintiffs to “attempt to obtain a
                     waiver of service of process under Fed. R. Civ. P. 4(d) before attempting
                     service of process.” See Loc. R. 4.2.
            2.      The Motion Established That Oneida is Suffering Actual Harm. ..............29




                                                       iv
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 7 of 43 PAGEID #: 561




                              Oneida is entitled to a presumption of harm because the Motion
                              demonstrated a likelihood of confusion between genuine products bearing
                              Oneida’s mark and Fox’s infringing products. Lucky’s Detroit, LLC v.
                              Double L, Inc., 533 Fed. Appx. 553, 555 (6th Cir. 2013); Lorillard
                              Tobacco Co. v. Amouri’s Grand Foods, Inc., 453 F.3d 377, 381-82 (6th
                              Cir. 2006). Additionally, the Motion further demonstrated actual harm in
                              the form of: (1) loss of control over the goodwill and reputation that
                              Oneida has taken much time, money, and effort to establish; and (2)
                              association of its ONEIDA Marks with lesser quality products. See NBBJ
                              East Ltd. P’ship v. NBBJ Training Acad. Inc., 201 F. Supp. 2d 800, 808
                              (S.D. Ohio 2001); Otter Prods., LLC v. Wang, No. 18-cv-03198-CMA-
                              SKC, 2019 U.S. Dist. LEXIS 52916, at *11–12, 17–18 (D. Colo. Mar. 28,
                              2019).
         D.        The Balance of Harms Weighs in Favor of Injunctive Relief. .............................30
                     Fox has not provided any evidence in support of her assertions that the public
                     will be harmed, and the only harm that could befall Fox would be self-inflicted
                     harm for which she should not be rewarded.
         E.        The Motion Established That an Injunction Is in the Public Interest. ..................31
                     The Motion established, and Fox does not challenge, that an injunction would be
                     in the public interest because it will prevent consumer confusion and deception
                     in the marketplace, as well as protect Oneida’s property interests. Fox merely
                     inaccurately re-asserts that Oneida is trying to rescind a warranty and trying to
                     eliminate her as a competitor.
         F.        The Motion Established That Oneida Should Not Be Required to
                   Pay a Security Bond. .............................................................................................32
                     Despite Fox’s attempt to mischaracterize their rulings, the cases cited in the
                     Motion support the proposition that Oneida should be excused from posting a
                     bond. See Moltan Co. v. Eagle-Picher Indus., 55 F.3d 1171, 1176 (6th Cir.
                     1995); Ohio State Univ. v. Thomas, 738 F. Supp. 2d 743, 757 (S.D. Ohio 2010);
                     Univ. Books & Videos, Inc. v. Metro. Dade Cnty., 33 F. Supp. 2d 1364, 1374
                     (S.D. Fla. 1999).

III.     CONCLUSION ................................................................................................................34

CERTIFICATE OF SERVICE ..................................................................................................36




                                                                 v
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 8 of 43 PAGEID #: 562




I.      INTRODUCTION

        Fox’s opposition (“Opposition” at Dkt. 22) to Oneida’s Motion is heavy on style, but

light on substance. Neither equity nor the law is in Fox’s favor. As to equity, Fox argues that

she is a self-made businesswoman who has purchased and resold Oneida flatware for years and

that Oneida wants to eliminate her as a competitor. Her argument ignores the fact that Oneida is

allowed to choose its authorized resellers and set the rules by which those authorized resellers

are permitted to sell Oneida-branded flatware.

        Oneida has no intention of putting Fox out of business. When Oneida informed Fox that

she would no longer be an Oneida partner, it did several things that it had no legal obligation to

do. First, Oneida attempted to engage Fox in discussions aimed at purchasing Fox’s remaining

inventory of Oneida flatware.      Fox did not participate in those discussions in good faith,

repeatedly refusing to share the contents of her inventory which she claims she purchased from

Oneida and its ex-licensee, Robinson Home Products, Inc. (“Robinson”). Second, Oneida gave

Fox multiple warnings over the course of several months that her authorized dealer status would

be revoked so that she could make arrangements to dispose of her inventory. Finally, Oneida

informed Fox of how she could access and complete a form that would allow her to remain an

authorized dealer as long as she complied with the terms and conditions of the Oneida Group,

Inc. Authorized Dealer Policy (“ADP”). She rejected all of these overtures, leaving Oneida no

choice but to file this lawsuit.

        As to the law, Fox fails to establish that Oneida is precluded from the requested

preliminary injunctive relief for several reasons. First, the Opposition takes issue with the fact

that Oneida’s pleadings up to this point have contained very little discussion of Robinson, the

company from which Fox admits she has acquired most of her inventory since 2009. Fox




                                                 1
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 9 of 43 PAGEID #: 563




accuses Oneida of hiding its history with Robinson to avoid addressing the companies’ former

licensing agreement and to avoid addressing the royalties Oneida received from Fox’s sales and

the alleged fact that Robinson condoned some of the conduct that Oneida now condemns. This

is not true.

        Oneida is not hiding anything. Oneida cannot address any royalties it received on Fox’s

sales because she will not share with Oneida the contents of, and records related to, her

inventory. Oneida, therefore, cannot confirm that it has received royalties on products in Fox’s

inventory, and the Court should not accept Fox’s claim in this regard as true. And the Motion

does not spend any time on Robinson because it and any representations or actions that Robinson

may have made with respect to Fox are irrelevant to the matter at hand. Robinson was not a part

of Oneida, a subsidiary of Oneida, or an agent of Oneida. It was a mere licensee that executed an

arm’s length licensing agreement with Oneida. Therefore, contrary to Fox’s assertions, none of

Robinson’s acts or representations can be imputed to Oneida.

        Second, despite her protests, Fox’s own alleged facts demonstrate that she was bound by

the terms and conditions of the ADP. The ADP clearly stated: “By purchasing Products, you

(‘Dealer’) agree to adhere to the following terms and conditions.” Fox admits that she purchased

flatware from Oneida after receiving a copy of the ADP. As a result, her position that she is

somehow above the rules that the ADP sets out is untenable.

        Third, Fox’s right to sell Oneida-branded flatware terminated at the same time that her

authorized dealer status was revoked for noncompliance with the ADP. There is no legal theory

that supports Fox’s demand to be allowed to sell down her infringing inventory.

        Fourth, Fox’s attempt to assert the doctrine of nominative fair use is misguided because

this doctrine is not recognized by the Sixth Circuit.




                                                 2
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 10 of 43 PAGEID #: 564




       Finally, Oneida’s lifetime warranty policy only applies to flatware sold by authorized

dealers, retailers, and resellers. The flatware in Fox’s inventory lost its coverage under the

policy the moment the ADP was terminated with Fox. As result, the flatware in Fox’s inventory

is materially different from the flatware offered by Oneida. The first sale doctrine does not

insulate Fox’s sale of the flatware in her inventory under these circumstances.

       It is undisputed that Fox is selling Oneida-branded flatware without Oneida’s

authorization. This misconduct is classic trademark infringement. None of Fox’s asserted

affirmative defenses or various legal theories excuse her infringement of Oneida’s marks. Each

second her willful misconduct is allowed to continue is another second that Fox will reap profits

at the expense of immediate and irreparable harm to Oneida. The Court should enter the

requested preliminary injunction.

II.    ARGUMENT

       A.      Fox’s Asserted Defenses and Legal Theories Are Without Merit.

               1.     Oneida Is Not Bound By the Acts or Representations of Robinson.

       Fox admitted that, starting in 2009, she purchased the vast majority of her flatware from

Robinson. (Affidavit of Elyse Fox (“Fox Aff.”), Dkt. 22-1, PageID: 422, ¶¶ 15-19.) One of the

underlying premises of the Opposition is that Oneida is somehow responsible for the conduct and

representations of Robinson simply because Robinson is an ex-licensee of Oneida. This is

fundamentally incorrect on the facts and the law.

       Fox attached to her affidavit a purported copy of the August 31, 2009 Master Licensing

Agreement (“2009 MLA”) between Oneida and Robinson. (See generally, Fox Aff., Ex. A, Dkt.

22-2.) The 2009 MLA contained a section titled “Independence of Parties” which states:

       Each party shall act as an independent contractor in carrying out its obligations
       under this Agreement. Nothing contained in this Agreement shall be construed to



                                                3
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 11 of 43 PAGEID #: 565




       imply a franchise, joint venture, partnership, or principal/agent relationship
       between the parties, and neither party by virtue of this Agreement shall have the
       right, power or authority to act or create any obligation, express or implied, on
       behalf of the other party. This Agreement shall not be construed to create rights,
       express or implied, on behalf of or for the use of any party aside from Licensor
       and Licensee, and Licensor shall not be obligated, separately or jointly, to any
       third parties solely by virtue of this Agreement.

(Fox Aff., Ex. A, Dkt. 22-2, Section 9.15). Thus, Fox’s own purported evidence undercuts the

notion that Robinson and Oneida ever had an express principal/agent relationship; any belief Fox

had of an apparent principal/agent relationship was not reasonable.1 See Ohio State Bar Ass’n v.

Martin, 886 N.E.2d 827, 834 (Ohio 2008) (“In order to establish apparent agency, the evidence

must show that the principal held the agent out to the public as possessing sufficient authority to

act on his behalf and that the person dealing with the agent knew these facts, and acting in good

faith had reason to believe that the agent possessed the necessary authority.”).

       Even if the Independence of Parties provision was absent from the 2009 MLA, the law on

this matter is clear. “The mere existence of a trademark licensing agreement does not create an

agency relationship between the licensor and licensee as a matter of law.”               Jabbour v.

Caterpillar Tractor Co., Case No. 84-1630, 1985 U.S. App. LEXIS 13850, *16 (6th Cir. Nov.

18, 1985); Oberlin v. Marlin Am. Corp., 596 F.2d 1322, 1326-27 (7th Cir. 1979); see also Mini

Maid Servs. Co. v. Maid Brigade Sys., 967 F. 2d 1516, 1520 (11th Cir. 1992).

       In Oberlin v. Marlin Am., the Seventh Circuit expressly rejected this premise. 596 F.2d

at 1327. There, a putative phone dealer argued that a trademark licensor should be held liable for

the fraudulent conduct of a distributor based on the fact that the licensor permitted the distributor




1
 Robinson’s sale of product to Fox may have been a violation of the 2009 MLA. (See Fox Aff.,
Ex. A, Dkt. 22-2, Section 9.4 (precluding Robinson from assigning rights under the MLA (e.g. to
Fox) without prior written consent of Oneida).)


                                                 4
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 12 of 43 PAGEID #: 566




to use the licensor’s marks in the distributor’s advertising. Id. at 1326-27. The Seventh Circuit

explained:

       The purpose of the Lanham Act, however, is to ensure the integrity of registered
       trademarks, not to create a federal law of agency. Furthermore, the scope of the
       duty of supervision associated with a registered trademark is commensurate with
       this narrow purpose. The duty does not give a licensor control over the day-to-
       day operations of a licensee beyond that necessary to ensure uniform quality of
       the product or service in question. It does not automatically saddle the licensor
       with the responsibilities under state law of a principal for his agent.

Id. at 1327. Such is the case in the instant matter. Regardless whether Robinson approved of or

encouraged Fox’s misconduct, the fact of the matter is that Oneida did not. Fox cannot impute

any actions and representations of Oneida’s ex-licensee for the purpose of avoiding trademark

infringement liability. See id.

       Accordingly, to the extent that they are based on the actions and representations of

Robinson, each of Fox’s defenses and legal theories fail before they even begin.2

               2.      Fox Received and Was Bound by the Terms and Conditions of the
                       Authorized Dealer Policy Until Oneida Terminated the Relationship.

       As stated in the Motion and Complaint, on or around October 9, 2018, Fox became an

authorized distributor of Oneida-branded flatware. (Dkt. 11, PageID, 186 (citing Declaration of

Mark Eichhorn (“Eichhorn Dec.”), Doc. 11-1, ¶ 11); see also Dkt. 1, PageID: 6, ¶ 29.) On or




2
  A finding that Oneida and Robinson did not have a principal/agency relationship is further
compelled by the fact the two companies engaged in a hard-fought litigation over Robinson’s
alleged breach of the 2009 MLA. A copy of the appellate docket from Robinson Home
Products, Inc. v. Oneida, LTD., et al., New York State Supreme Court Appellate Division, 4th
Department, Appellate Division Index No. 18-00467, is attached as Exhibit A. See Clark v.
Warden, Warren Corr. Inst., No. 1:18-cv-263, 2019 U.S. Dist. LEXIS 16575, *5 n.3 (S.D. Ohio
Feb. 1, 2019) (“The Court may take judicial notice of court records that are available on-line to
members of the public.”); Huth v. Hubble, No. 5:14-cv-1215, 2015 U.S. Dist. LEXIS 26596, *11
(N.D. Ohio Mar. 4, 2015) (Courts may “take judicial notice of the public dockets from state and
federal courts available on the courts’ websites.”).


                                                5
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 13 of 43 PAGEID #: 567




around December 10, 2018, Oneida provided Fox with a copy of the ADP. (Dkt. 11, PageID,

186 (citing Eichhorn Dec., Doc. 11-1, PageID: 214, ¶ 11); Dkt. 1, PageID: 6, ¶ 30.)

       It is important to note that compliance with the ADP would not have put Fox out of

business. Instead, it only required that she limit her sale of Oneida flatware to her own website

(www.finestflatware.com). The ADP, which was also distributed and equally applicable to

Oneida’s other authorized dealers, retail partners, and resellers, granted “a limited, non-

exclusive, non-transferable revocable license to use the Oneida IP solely for the purposes of

marketing and selling [Oneida] Products.” (Eichhorn Dec., Ex. B, Dkt. 11-3, Section 6; see also

Dkt. 1-7 (same).) The ADP restricted authorized dealers from selling licensed Oneida-branded

flatware as third-party sellers on online forums, “such as Amazon.com or eBay.com,” but

explicitly permitted authorized dealers to continue selling products through “permissible public

websites,” including those that were “operated by Dealer in Dealer’s legal name or registered

fictitious name.” (Eichhorn Dec., Ex. B, Dkt. 11-3, Section 2(a); see also Dkt. 1-7 (same).) The

license immediately “ceased” upon the termination of a dealer’s status as an authorized

distributor. (Eichhorn Dec., Ex. B, Dkt. 11-3, Section 6; see also Dkt. 1-7 (same).)

       The ADP contained several other provisions that are relevant to the resolution of the

Motion. First, the policy explicitly indicated that it was accepted by the dealer upon his/her

purchase of Oneida products. (Eichhorn Dec., Ex. B, Dkt. 11-3, Introductory Section; see also

Dkt. 1-7 (same).) Second, the policy stated that “Dealer shall not alter the Products in any way

and shall sell Products in their original packaging. Relabeling, repackaging (including the

separation of bundled products or the bundling of products), and other alterations are

prohibited.” (Eichhorn Dec., Ex. B, Dkt. 11-3, Section 4(a); see also Dkt. 1-7 (same).) Dealers

were required to “comply with all instructions provided by Oneida regarding the storage,




                                                6
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 14 of 43 PAGEID #: 568




handling, shipping, disposal, or other aspects of the Products.” (Eichhorn Dec., Ex. B, Dkt. 11-3,

Section 4(b); see also Dkt. 1-7 (same).) Third, the policy “supersede[d] any prior agreement

regarding the sale of the Products through websites, mobile applications, or other online forums.”

(Eichhorn Dec., Ex. B, Dkt. 11-3, Section 2(b); see also Dkt. 1-7 (same).) Finally, under the

policy, a dealer’s authorized status could “be revoked by Oneida in its discretion” at any time.

(Eichhorn Dec., Ex. B, Dkt. 11-3, Introductory Section; see also Dkt. 1-7 (same).)

       Fox wants the Court to ignore these facts and find that she was above the rules that

applied to Oneida’s other authorized resellers and exempt from the terms and conditions of the

ADP. First, she argues that she been “singled-out” for selective enforcement of the ADP by

Oneida in an effort to shut down her business for “competitive reasons.” (Dkt. 22, PageID: 380-

81.) Second, she claims that she never accepted the ADP and, therefore, was not bound by its

terms and conditions. (Dkt. 22, PageID: 389.) Fox’s own affidavit and pleadings weigh in favor

of rejecting both arguments.

       Fox avers that, well before this litigation began, she received a letter from Oneida

indicating that Oneida was strictly enforcing the ADP as to all resellers effective April 1, 2020.

(Fox Aff., Dkt. 22-1, PageID: 431, ¶ 74.) Although the Fox Affidavit indicates that she received

the letter on January 1, 2020, her summary of her understanding of the letter perfectly matches

the letter dated January 20, 2020 that Oneida sent to her. In pertinent part, the letter stated:

       As of April 1, 2020, The Oneida Group will strictly enforce the Policy and all
       resellers including Finest Flatware will no longer be authorized or licensed to use
       ONEIDA®’s trademarks or copyrights. All resellers have been put on notice that
       ONEIDA® intends to enforce its protected marks.

(Eichhorn Dec., Ex. C, Dkt. 11-4; Dkt. 1-2; see also Fox Aff., Dkt. 22-1, PageID: 431, ¶ 74

(emphasis added).) Regardless of when she received the letter, its effect is unmistakable. She




                                                  7
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 15 of 43 PAGEID #: 569




was unequivocally notified and clearly understood that Oneida was strictly enforcing the ADP

against all of its resellers.

        A deeper dive into her affidavit reveals that her argument that she not was not bound by

the terms and conditions of the ADP is similarly untenable.             She claims that Oneida

representatives confirmed her exclusion from the terms and conditions of the ADP in oral

conversations. (Dkt. 22, PageID: 389.) To support this claim, Fox provided a purported email

exchange that she had with an Oneida representative wherein Fox asked the representative to

confirm prior oral discussions that her operations were “safe” from purview of the ADP. (Fox

Aff., Ex. P., Dkt. 22-17.) Contrary to Fox’s characterization in the Opposition, the Oneida

representative did not provide any confirmation that Fox was “safe” from the ADP. In fact, the

Oneida representative’s reply email did not respond at all to Fox’s comment about the alleged

oral discussions. (Fox Aff., Ex. P, Dkt. 22-17.) Fox does not allege that she sent any follow-up

emails or letters to Oneida representatives so as to confirm and memorialize in writing her

understanding that she was “safe” from the ADP.

        To the contrary, Fox herself admits in her Answer that she purchased flatware from

Oneida in 2019, after receipt of the ADP. (Dkt. 21, PageID: 399, ¶ 119.) Basic contract law

mandates a finding that Fox was, therefore, bound by the terms and conditions of the ADP. See

Hocking Valley Cmty. Hosp. v. Cmty. Health Plan of Ohio, No. 02CA28, 2009 Ohio App.

LEXIS 3775, *9 (Ohio Ct. App. Aug. 6, 2003) (“If one party failed to execute a written contract,

yet the parties proceeded to act as if the contract was in effect, the contract is enforceable.

Performance can substitute for execution of a written contract against the party who did not

execute the contract, as well as against the party who executed the contract.”) (internal citations

omitted); TLG Elecs., Inc. v. Newcome, Inc., No. 01AP-821, 2002 Ohio App. LEXIS 911, *6




                                                8
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 16 of 43 PAGEID #: 570




(Ohio Ct. App. Mar. 5, 2002) (“Conduct sufficient to show agreement, including performance, is

a reasonable mode of acceptance.”) (internal quotations omitted). Therefore, Ms. Fox was bound

by the terms and conditions of the ADP.

              3.      Neither Estoppel Nor Federal Trademark Law Give Fox the Right to
                      Sell Down Her Remaining Inventory of Oneida Flatware.

       Despite Fox’s characterization in the Opposition, Oneida did not single out Fox for

revocation of her authorized dealer status in an effort to shut down her business. Oneida was

always willing to continue its partnership with Fox; it simply wanted Fox to operate within the

bounds of the ADP. By its very terms, the ADP would allow Fox to continue selling Oneida-

branded flatware on her own website. (Eichhorn Dec., Ex. B, Dkt. 11-3, Section 2(a); see also

Dkt. 1-7 (same).) Moreover, Fox’s own affidavit indicates that, during a call with Oneida

representatives in November 2018, she “was informed Oneida planned to enforce the new

Authorized Dealer Policy” but that there were “a number of options that [the parties] could

consider that would allow [them] to continue working together.” (Fox Aff., Dkt. 22-1, PageID:

430-31, ¶ 71.) Fox chose not to pursue those options.

       Furthermore, Fox was not suddenly informed of the revocation out of the blue as she

wants the Court to believe. Oneida’s January 20, 2020 letter warned Fox that it was terminating

its relationship with her effective March 31, 2020 because she refused to operate within the

bounds of the ADP. (Eichhorn Dec., Dkt. 11-1, PageID: 214, ¶ 13 & Ex. C; see also Dkt. 1-2.)

       On or around March 10, 2020, Oneida sent Fox another letter reminding her of the

upcoming termination. (Eichhorn Dec., Dkt. 11-1, PageID: 214-15 ¶ 14 & Ex. D; Dkt. 1-3; Fox

Aff., Dkt. 22-1, PageID: 432, ¶ 78.) That same letter informed Fox that she could remain an

authorized dealer through compliance with the ADP and by completing Oneida’s Online Seller




                                               9
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 17 of 43 PAGEID #: 571




Application and Agreement, but she refused. (Eichhorn Dec., Dkt. 11-1, PageID: 214-15 ¶ 14 &

Ex. D; see also Dkt. 1-3.)

       Oneida even expressed an interest in purchasing Fox’s inventory, but Fox refused to

reveal to Oneida the total contents her entire inventory, making it impossible for Oneida to make

her an offer.3 (Fox Aff., Dkt. 22-1, PageID: 431, ¶¶ 72-73.) She has repeatedly refused to reveal

her inventory information to Oneida, claiming it is “highly confidential and competitive”

information even though she alleges that “[v]irtually all of the Oneida flatware [she] purchased

was purchased directly from Oneida or Robinson.” (Fox Aff., Dkt. 22-1, PageID: 427 & 431, ¶¶

54 & 72.)

       In sum, Oneida has bent over backwards to both control and manage its intellectual

property while simultaneously treating Fox’s business fairly. But Fox has refused to work with

Oneida in good faith at every turn. Under these circumstances, neither equity, and certainly not

the doctrine of equitable estoppel, nor the law permit Fox an indefinite period to sell down her

remaining inventory of infringing flatware as demanded in the Opposition. (Dkt. 22, PageID:

401-02.)

       In Ohio, “[e]stoppel is based upon the theory that where one has by his conduct induced

another to change his position to his damage, disadvantage, or detriment, he is estopped from

benefiting by such conduct.” Wayne Lakes Park, Inc. v. Shollenbarger, No. 1118, 1985 Ohio

App. LEXIS 5963, *5 (Ohio Ct. App. Jan. 24, 1985). “Therefore, equitable estoppel requires

that the proponent prove four elements: (1) that the adverse party made a factual

misrepresentation; (2) that the misrepresentation was misleading; (3) that the misrepresentation

induced actual reliance which was reasonable and in good faith; and (4) the proponent suffered


2
  In fact, it was only the day before this Reply brief was filed that Fox agreed to allow Oneida to
see some very limited information regarding her inventory.


                                                10
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 18 of 43 PAGEID #: 572




detriment due to the reliance.” TBLD Corp. v. Ravenna Inv. Co., No. C.A. 21043, 2002 Ohio

App. LEXIS 5315, *6-7 (Ohio Ct. App. Oct. 2, 2002).

       Importantly, equitable estoppel requires a finding of “actual or constructive fraud.”

Glidden v. Lumbermen’s Mut. Cas. Co., 861 N.E.2d 109, ¶ 53 (Ohio 2006). As the Supreme

Court of Ohio has held:

       [T]here can be no estoppel where the party claiming it is chargeable with
       knowledge of the facts, as where he either knows the facts or is in a position to
       know them or the circumstances are such that he should have known them; or
       where the circumstances surrounding the transaction are sufficient to put a person
       of ordinary prudence on inquiry which would have disclosed the facts.

Pedler v. Aetna Life Ins. Co., 490 N.E.2d 605, 608 (Ohio 1986).

       Here, the terms of the ADP were clear. It expressly provided that Fox’s authorized dealer

status could be revoked in the discretion of Oneida at any time. It did not give Fox any right to

sell her inventory post-revocation.      Therefore, to the extent that she relied on any oral

representations to the contrary, that reliance was not reasonable.       Cf. Fontbank, Inc. v.

Compuserve, 742 N.E.2d 674, 680 (Ohio Ct. App. 2000) (“[A] principle, analogous to the parol

evidence rule and the Statute of Frauds, holds that a fraud claim may not be maintained where

the alleged fraud is directly contradicted by a signed writing.”). Even so, Oneida revoked Fox’s

authorized dealer status for cause – her repeated refusal to comply with the terms of the ADP.

Accordingly, the doctrine of equitable estoppel provides no support for Fox’s demand to sell the

Oneida-branded flatware remaining in her inventory. And even if it did, the equities lie in favor

of Oneida since Oneida did all that it could to work with Fox to keep her business afloat even

though it had no legal obligation to do so.

       Fox does not cite any to any legal authority to support her demand that the Court allow

her to sell down her inventory of infringing Oneida flatware. That’s because the law does not




                                               11
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 19 of 43 PAGEID #: 573




support her position. See Bill Blass, Ltd. v. SAZ Corp., 751 F.2d 152, 155 (3rd Cir. 1984); Ryan

v. Volpone, 107 F. Supp. 2d 369, 385 (S.D.N.Y. 2000) (“Defendant does not have the right to

liquidate its inventory and disregard Plaintiff’s objections, simply because the products were

manufactured prior to termination.”).

       In Bill Blass v. SAZ Corp, a licensee had two licensing agreements with the trademark

owner. 751 F.2d at 153. One of the licensing agreements was silent as to the disposition of the

trademarked items left in the licensee’s inventory after the expiration of the license. Id. at 153.

The licensee argued that “because the [licensing agreement] contains no express provision

covering post-expiration liquidating of inventory, it was intended by the licensor that inventory

could be liquidated over an indefinite period.” Id. at 155. The Third Circuit rejected that

argument and affirmed an injunction in favor of the trademark holder, ruling that “the far more

reasonable construction is that the licensee under the [licensing agreement] undertook the risk

that if it kept its inventory at too high a level the inventory might not be sold by the expiration

date of the license.” Id. at 155.

       Bill Blass v. SAZ Corp is on all fours with the instant case. Fox was well aware of the

terms of the ADP. She knew that her authorized dealer status could be revoked at any time.

Nevertheless, Oneida gave her multiple warnings over the course of several months that it was

going to strictly enforce the ADP and revoke her authorized dealer status for noncompliance.

Fox chose to maintain a large inventory while disregarding the terms and conditions of the ADP.

Oneida’s right to control and manage its intellectual property should not be limited as a result of

Fox’s conscious decision to ignore the ADP.




                                                12
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 20 of 43 PAGEID #: 574




               4.      The Sixth Circuit Does Not Recognize the Nominative Fair Use
                       Doctrine.

       In a single sentence, Fox asserts, without any explanation, that her “use of the Oneida

mark constitutes nominative fair use.” (Dkt. 22, PageID: 404.) Not so.

       The Sixth “[C]ircuit has never followed the nominative fair use analysis, always having

applied the Frisch’s Restaurants test [i.e. the traditional multi-factor test for likelihood of

consumer confusion].” PACCAR Inc. v. Telescan Techs., LLC, 319 F.3d 243, 256 (6th Cir.

2003) (declining to adopt the Ninth Circuit’s nominative fair use analysis), overruled on other

grounds, KP Permanent Make-Up, Inc. v. Lasting Impression I, Inc., 543 U.S. 111 (2004);

Express Welding, Inc. v. Superior Trailers, LLC, 700 F. Supp. 2d 789, 802 (E.D. Mich. 2010)

(“The Sixth Circuit has declined to recognize the defense of nominative fair use.”); Volkswagen

AG v. Dorling Kindersley Publ’g, Inc., 614 F. Supp. 2d 793, 811 (E.D. Mich. 2009) (“[T]his

Court is not in a position to adopt the doctrine when the Sixth Circuit has explicitly declined to

do so.”); Chrysler Corp. v. Newfield Publ’ns, Inc., 880 F. Supp. 504, 512 (E.D. Mich. 1995)

(“[T]his Court is not in a position to adopt the nominative fair use defense, when the Sixth

Circuit has not chosen to do so.”).

       The instant case does not present any circumstances that would compel the Court to stray

from the precedent of this Circuit. Indeed, even State Farm Mutual Automobile Insurance Co. v.

Sharon Woods Collision Center, Inc. – the case that Fox cites to urge the Court to apply the

nominative fair use doctrine – acknowledges that Sixth Circuit “courts have declined to adopt the

Ninth Circuit’s nominative fair use analysis.” No. 1:07cv457, 2007 U.S. Dist. LEXIS 86651,

*23 (S.D. Ohio Nov. 26, 2007) (collecting cases).

       The Court should reject Fox’s invitations to ignore Sixth Circuit precedent and apply a

nominative fair use analysis to this case.



                                               13
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 21 of 43 PAGEID #: 575




                5.    The Motion Established that the First Sale Doctrine Does Not Apply.

       The Opposition correctly asserts that the first sale doctrine “generally provides that the

resale of genuine trademarked goods does not constitute trademark infringement.” (Dkt. 22,

PageID: 393 (emphasis added).) The problem is that everything that comes after that assertion in

the Opposition regarding the first sale doctrine is either a mischaracterization of the facts, a

misquote of legal authority, or a misstatement of how the doctrine operates.

       As explained in the Motion, the first sale doctrine does not insulate Fox’s misconduct

because, as a result of losing the protection of Oneida’s lifetime warranty due to the revocation

of her authorized dealer status, the flatware she is selling is not genuine. Fox maintains that the

first sale doctrine applies because: 1) she mistakenly believes that Oneida’s warranty policy is a

contractual right that Oneida cannot disclaim; 2) the flatware was allegedly purchased from

Oneida and Robinson during Fox’s time as an authorized dealer; and 3) she provides her own

warranty on the items in her inventory. (Dkt. 11, PageID: 393-400.) Fox misses the mark on

each account.

                      a.      The Motion Established that Fox is Not Selling Genuine
                              Oneida Flatware.

       Although the analysis here involves many steps, it is not complicated. Quite simply, the

first sale doctrine does not apply to Fox’s resale of the flatware in her inventory because that

flatware is not genuine. (Dkt. 11, PageID: 190 (citing Brilliance Audio, Inc. v. Haights Cross

Commc’ns, Inc., 474 F.3d 365, 369 (6th Cir. 2007) (“[T]he first sale doctrine does not apply is

when an alleged infringer sells trademarked goods that are materially different than those sold by

the trademark owner.”) (internal quotations omitted); RFA Brands, LLC v. Beauvais, No. 13-

14615, 2014 U.S. Dist. LEXIS 181781, at *26 (E.D. Mich. Dec. 23, 2014)).)




                                                14
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 22 of 43 PAGEID #: 576




       The flatware is not genuine because it is not covered under the Oneida lifetime warranty

policy. (Dkt. 11, PageID: 190 (citing ABG Prime Grp., Inc. v. Innovative Salon Prods., No. 17-

12280, 2018 U.S. Dist. LEXIS 98196, at *11 (E.D. Mich. June 12, 2018) (“First Sale Doctrine

does not apply where an unauthorized reseller resells a product missing a warranty term.”);

Sprint Sols., Inc. v. Lafayette, No. 2:15-cv-2595-SHM-cgc, 2018 U.S. Dist. LEXIS 104767, at

*26–27 (W.D. Tenn. June 22, 2018)).)

       Oneida cannot extend its warranty policy to flatware sold by unauthorized dealers,

retailers, and resellers, such as Fox, because: 1) it cannot control whether they adhere to

Oneida’s robust quality control and customer service standards; 2) Oneida cannot track sales by

anyone other than authorized retailers, dealers and resellers and, therefore, cannot determine how

much of the inventory being sold in the market has been discontinued; and 3) Oneida cannot

ensure that products sold by unauthorized sellers are packaged in compliance with Oneida’s

required product packaging configurations. (Eichhorn Dec., Dkt. 11-1, PageID: 212-13, ¶¶ 9-

10.) Fox admits that, even when she was an authorized dealer, she sometimes repackaged the

flatware that she sold and made custom configurations of product (Fox Aff., Dkt. 22-1, PageID:

427, ¶¶ 48, 50), even though this was a clear violation of the ADP (Eichhorn Dec., Ex. B, Dkt.

11-3, Section 4(a); see also Dkt. 1-7 (same)). Now that Fox has been deauthorized, Oneida has

no way to exercise any control over such conduct, which may lead to damaged merchandise, the

quality of which Oneida cannot possibly warrant.

       Fox attempts to distort these simple facts and basic rules of law to fit her argument that

the flatware in her inventory is genuine and that Oneida cannot “disclaim” its warranty on that

flatware to remove it from the protection of the first sale doctrine. She cites no legal authority in

support of her position, other than Ohio’s Uniform Commercial Code provision defining




                                                 15
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 23 of 43 PAGEID #: 577




“express warranty” and an Ohio lower court case addressing whether evidence of additional

terms to an incomplete purchase order should have been admitted at trial in a breach of contract

case. See Ohio Savings Bank v. H.L. Vokes Co., 560 N.E.2d 1328, 1334 (Ohio Ct. App. 1989)

(holding “evidence regarding the engineers’ specifications and how they were compiled, which

would constitute additional terms of the contract, should have been admitted to explain or

supplement the contract between the parties”).

       Neither of those authorities are at all relevant to the instant matter because Oneida is not

disclaiming a warranty offered to and accepted by Fox. Oneida never extended a warranty to

Fox. Fox even acknowledges as much in the Opposition:

       More importantly, all of the Oneida product carried/carries with it a limited
       lifetime warranty for the original owner . . . Of critical importance, all parties
       understood the term ‘original owner’ in the warranty that Oneida and Oneida’s
       exclusive licensee issued on the product sold to Ms. Fox meant the original
       consumer owner, and thus the warranty transferred to the consumer purchasers of
       Ms. Fox’s Oneida product when that product was resold by Ms. Fox.

(Dkt. 22, PageID: 395-96.)

       Oneida offers a warranty to consumers who purchase flatware from Oneida’s authorized

dealers. Oneida’s warranty simply is not and never was effective on any flatware sold by sellers

outside of its authorized dealer network for the reasons explained above. By its terms, Oneida’s

offer to provide a warranty to consumers on flatware in Fox’s inventory ceased the moment that

Fox’s authorized dealer status was terminated.

       Courts around the country, including in the Sixth Circuit, have encountered similar

warranty policies from trademark owners and have agreed that these policies are legitimate and

can remove the sale of warrantless goods from the ambit of the first sale doctrine. See Sprint,

2018 U.S. Dist. LEXIS 104767, at *26–27 (collecting cases and finding that the first sale defense

did not apply where the defendants’ conduct voided the warranties on the phones at issue);



                                                 16
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 24 of 43 PAGEID #: 578




Skullcandy, Inc. v. Filter USA, No. 2:18-CV-00748-DAK, 2019 U.S. Dist. LEXIS 104393, *21

(D. Utah June 21, 2019) (first sale doctrine did not apply to headphones sold by unauthorized

dealer when trademark owner’s warranty applied only to products that “ha[d] been subjected to

[trademark owner’s] strict quality controls”); Bel Canto Design, Ltd. v. MSS HiFi, Inc., 837 F.

Supp. 2d 208, 231 (S.D.N.Y. 2011) (first sale doctrine did not protect unauthorized resales of

audio equipment where trademark owner had legitimate policy of refusing warranty service on

such items); Dell, Inc. v. This Old Store, Inc., No. H-07-0561, 2007 U.S. Dist. LEXIS 73952,

*13-14 (S.D. Tex. Oct. 3, 2007) (holding that plaintiff sufficiently alleged a material difference

where its warranty did not reach computers resold by defendants); see also Zino Davidoff SA v.

CVS Corp., 571 F.3d 238, 243 (2d Cir. 2009) (“Where the alleged infringer has interfered with

the trademark holder’s ability to control quality, the trademark holder’s claim is not defeated

because of failure to show that the goods sold were defective.”).

        Oneida’s warranty policy is legitimate and was in place well before this dispute with Fox

began. Fox’s assertions that Oneida is attempting to “disclaim” a warranty belie the facts and the

law.

                        b.      Whether Fox Purchased Her Flatware from Robinson or
                                Oneida is Irrelevant to a First Sale Doctrine Analysis.

        Fox argues that Robinson—not Oneida—was “the actual manufacturer of the vast

majority of the Oneida product that Ms. Fox has in inventory.” (Dkt. 22, PageID: 396.) In any

event, this fact does not entitle her to assert a first sale defense.

        As a former limited-licensee under the ADP, Fox’s “sale of trademarked goods after

termination of a license amounts to trademark infringement.” Bill Blass, 751 F.2d at 154; accord

Valvoline Co. v. Magic Quick Lube, No. 09-CV-10829, 2009 U.S. Dist. LEXIS 100944, *8-9

(E.D. Mich. Oct. 29, 2009) (continuing to sell trademarked goods after trademark owner revoked



                                                    17
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 25 of 43 PAGEID #: 579




authorization constitutes trademark infringement). “Generally, a former licensee may not invoke

the exhaustion doctrine for any goods sold after the termination of the licensing agreement, even

if they were manufactured while the agreement was still valid.” Microban Prods. Co. v. API

Indus., Inc., No. 14 Civ. 41 (KPF), 2014 U.S. Dist. LEXIS 63883, *40 (S.D.N.Y. May 8, 2014);

accord Starin Mktg., Inc. v. Swift Distrib., Inc., No. 2:16-CV-67, 2018 U.S. Dist. LEXIS 224144,

*10-11 (N.D. Ind. Oct. 31, 2018) (“Because the first sale doctrine does not apply to prior

licensees after the termination of the licensing agreement, [the former licensee’s] argument is

unlikely to be successful in the final disposition of the case.”). “The logic underlying this maxim

is that [the] licensor’s approval for any sales terminated along with the licensing agreement,

irrespective of whether the goods were manufactured while the licensing agreement was valid.”

Microban Prods., 2014 U.S. Dist. LEXIS 63883, *40.

       Accordingly, Fox’s allegations that she purchased her flatware from Robinson or Oneida4

during the time that she was an authorized dealer are inconsequential to the outcome here.

Regardless of the source of her inventory, Fox lost the ability to assert the first sale doctrine as a

defense the moment that her status as an authorized dealer was terminated.

                       c.      A Warranty Issued by Fox Will Not Preserve the First Sale
                               Doctrine Defense.

       As a last-ditch effort to maintain the cloak of the first sale defense, Fox claims that if

Oneida refuses warranty claims on flatware sold from her inventory, “she will honor those

warranty claims herself.” (Dkt. 22, PageID: 398-99.) But the facts demonstrate otherwise. Fox

can only replace products from her limited and steadily decreasing inventory for so long. Once

Fox’s current inventory is depleted, customers that purchase flatware from her will be left with



4
 Oneida is not admitting or conceding that Fox purchased any of the flatware at issue from
Oneida.


                                                 18
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 26 of 43 PAGEID #: 580




no options should they need to place their flatware. And again, the flatware in Fox’s inventory is

not subject to Oneida’s strict quality control standards. (Eichhorn Dec., Dkt. 11-1, PageID: 212-

13, ¶¶ 9-10.) Therefore, fulfillment of any warranty claim from Fox’s inventory would be

inherently inferior to Oneida’s fulfillment of the same claim.        This constitutes a material

difference sufficient to strip away the first sale defense. (See Dkt. 11, PageID: 190-191 (citing

RFA Brands, 2014 U.S. Dist. LEXIS 181781, *26; see also Tacori Enters. V. Michael Joaillier,

Inc., 207 F. Supp. 3d 799, 805 (S.D. Ohio 2016) (“The difference between Tacori’s standard

warranty and the warranty offered by James Free could constitute a ‘material difference.’”).)

       Like her efforts to craft defenses using the doctrines of equitable estoppel and nominative

fair use, Fox’s attempt to defend this action based on the first sale doctrine is misguided and ill-

conceived.

       B.      The Motion Established that Oneida is Likely to Prevail on the Merits of
               Each of its Claims.

       As shown above, the Motion defeats each of Fox’s asserted affirmative defenses. And, as

explained below, none of Fox’s other legal theories will stop Oneida from prevailing on the

merits of the claims in its Complaint.

               1.      The Motion Established that Oneida is Likely to Prevail on the Merits
                       of its Claims for Trademark Infringement (Count I), False
                       Designation of Origin (Count II), Violation of the ODTPA (Count V),
                       and Trademark Infringement/Unfair Competition Under Ohio
                       Common Law (Count VI).

       Fox appears to agree with Oneida that the claims for trademark infringement under the

Lanham Act, false designation of origin, violation of the ODTPA, and trademark

infringement/unfair are all subject to the same analysis. (Compare Dkt. 11, PageID: 192 (citing

Audi AG v. D’Amato, 469 F.3d 534, 542 (6th Cir. 2006); Mountain Top Beverage Grp., Inc. v.

Wildlife Brewing N.B., Inc., 338 F. Supp. 2d 827, 831–32 (S.D. Ohio 2003)) with Dkt. 22,



                                                19
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 27 of 43 PAGEID #: 581




PageID: 403 (citing Interactive Products Corp v. a2z Mobile Office Solutions, Inc., 195 F. Supp.

2d 1024 (S.D. Ohio 2001); Victoria’s Secret Stores v. Artco Equip. Co., 194 F. Supp. 2d 704

(S.D. Ohio 2002)).) That is, to succeed on these claims, Oneida must show “(1) that it owns a

trademark, (2) that the infringer used the mark in commerce without authorization, and (3) that

the use of the alleged infringing trademark is likely to cause confusion among consumers

regarding the origin of the goods offered by the parties.” (See Dkt. 11, PageID: 192 (citing

Coach, Inc. v. Goodfellow, 717 F.3d 498, 502 (6th Cir. 2013); 15 U.S.C. § 1114(1)(a)).)

       Fox does not challenge—and thereby concedes—that Oneida owns the trademarks at

issue and that Fox is using the marks in commerce without authorization. Instead, she mounts

two lines of attack against these claims. First, Fox argues that the claims are precluded by the

first sale and nominative fair use doctrines. (Dkt. 22, PageID: 404.) As explained above, those

defenses are unavailable here. (See, supra, Sections II(A)(4)-(5).)

       Second, Fox argues that these claims fail because Oneida has not presented any

“evidence of actual consumer confusion.” (Dkt. 22, PageID: 403.) This argument, like several

others that Fox has made, misses the mark. Oneida does not need to show actual confusion to

prevail on this claim, only a likelihood of confusion. (Dkt. 11, PageID: 198 (citing Innovation

Ventures, LLC v. N2G Distrib., Inc., 763 F.3d 524, 536 (6th Cir. 2014); see also Daddy’s Junky

Music Stores, Inc. v. Big Daddy’s Family Music Ctr., 109 F.3d 275, 282 (6th Cir. 1997); Makers

Mark v. Diageo North America, Inc., 679 F.3d 410, 422-23 (6th Cir. 2012).) Evidence of actual

confusion is just one of eight factors that courts typically consider when determining likelihood

of confusion (id., PageID: 194), and Fox presents no evidence or argument on the remaining

seven factors. In any event, here Fox’s admitted commitment to the continued sale of the Oneida

flatware in her inventory despite having her authorized dealer status revoked is all that is




                                                20
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 28 of 43 PAGEID #: 582




necessary to satisfy the ‘likelihood of confusion’ element.           U.S. Structures, Inc. v. J.P.

Structures, Inc., 13 F.3d 1185, 1190 (6th Cir. 1997) (“hold[ing] that proof of continued,

unauthorized use of an original trademark by one whose license to use the trademark had been

terminated is sufficient to establish ‘likelihood of confusion.’”).

                2.      The Motion Established that Oneida is Likely to Prevail on the Merits
                        of its Claim for False Advertising (Count III).

        Both Fox and Oneida agree that the Sixth Circuit has adopted the following five-part test

for false advertising claims:

        1) the defendant has made false or misleading statements of fact concerning his
        own product or another’s; 2) the statement actually deceives or tends to deceive a
        substantial portion of the intended audience; 3) the statement is material in that it
        will likely influence the deceived consumer’s purchasing decisions; 4) the
        advertisements were introduced into interstate commerce; 5) there is some causal
        link between the challenged statements and harm to the plaintiff.

(See Dkt. 22, PageID: 404 (citing Grubbs v. Sheakley Group, Inc., 807 F.3d 785, 798 (6th Cir.

2015); Dkt. 11, PageID: 199-200 (same).) As established in the Motion, Oneida meets all five

elements. Fox’s attack on the false advertising claim is nearly identical to her attacks on Counts

I, II, V, and IV and is similarly futile.

        First, she argues that the first sale doctrine is a complete defense to Oneida’s false

advertising claim. (Dkt. 22, PageID: 404-05.) The first sale doctrine is unavailable to Fox

because the flatware in her inventory is not genuine. (See, supra, Section II(A)(5).) None of

Fox’s authority compels a different conclusion. Each of her cited cases clearly hold that the sale

of genuine goods is a threshold issue for application of the first sale doctrine. See Too, Inc. v.

TJX Cos., 229 F. Supp. 2d 825, 834 (S.D. Ohio 2002) (infringing conduct of off-price clothing

retailer was not insulated because there was a likelihood that the garments at issue “cannot be

considered genuine for purposes of the Lanham Act”) (emphasis added); Liz Claiborne, Inc. v.




                                                 21
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 29 of 43 PAGEID #: 583




Mademoiselle Knitwear, Inc., 979 F. Supp. 224, 230 (S.D.N.Y. 1997) (“trademark law does not

reach the sale of genuine goods”) (internal quotations omitted) (emphasis added); Tumblebus

Inc. v Cranmer, 399 F.3d 754, 766 (6th Cir. 2005) (holding that “[t]he first-sale doctrine does not

apply in the case at bar, however, because [defendant was] not using the TUMBLEBUS mark to

resell a genuine good produced by Tumblebus Inc.”) (emphasis added).

       Second, as with Counts I, II, V, and IV, Fox concedes that Oneida has satisfied most of

the requirements for its false advertising claim and only attacks Oneida on the first of the five

elements. (Dkt. 22, PageID: 404-06.) Alleging that she has removed all references to being an

authorized Oneida dealer from her website and social media and claiming that she does not and

cannot control the “by line” on her Amazon listings, Fox argues that Oneida cannot satisfy the

false or misleading statement element. (Dkt. 22, PageID: 405-07.)

       Even assuming, arguendo, that her unsupported allegations regarding her online

platforms are true, Fox admits that she did not completely scrub all authorized dealer references

from her social media platforms until after she received a cease-and-desist letter dated April 16,

2020 from the undersigned counsel. (Fox Aff., Dkt. 22-1, PageID: 432, ¶¶ 80-82.) This, by

itself, is an admission of misconduct by Fox.

       Fox also flatly admits throughout the Opposition that she plans to continue promoting her

flatware as genuine Oneida flatware and informing customers that her flatware is covered by

Oneida’s lifetime warranty policy. Both are false statements of fact. As explained throughout

the Motion and this Reply, Fox’s flatware is not covered by Oneida’s lifetime warranty and,

therefore, is not genuine as a matter of law. Accordingly, these statements satisfy the false or

misleading element for false advertising, and Oneida is likely to prevail on the merits of this

claim. (See Dkt. 11, PageID: 200 (citing Innovation Ventures, LLC v. N.V.E., Inc., 694 F.3d 723,




                                                22
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 30 of 43 PAGEID #: 584




735 (6th Cir. 2012); Haas Door Co. v. Haas Garage Door Co., No. 3:13 CV 2507, 2016 U.S.

Dist. LEXIS 33970, at *47 (N.D. Ohio Mar. 16, 2016)).)

               3.      The Motion Established that Oneida is Likely to Prevail on the Merits
                       of its Claim for Trademark Dilution (Count IV).

       Oneida demonstrated that it satisfies all of the elements for its trademark dilution claim:

1) its marks are famous; 2) its marks are distinctive; 3) its marks have been used in commerce; 4)

Fox’s use of Oneida’s marks began decades after the marks became famous; and 5) Fox’s use of

Oneida’s marks harms their reputations. (Dkt. 11, PageID: 201-203 (citing Audi AG v. D’Amato,

469 F.3d 534, 542 (6th Cir. 2006); Ford Motor Co. v. Heritage Mgmt. Grp., Inc., 911 F. Supp.

2d 616, 629 (E.D. Tenn. 2012)).)

       Fox argues that: 1) the first sale doctrine is a complete defense; 2) Oneida did not

produce evidence sufficient to show fame; and 3) that her use of Oneida’s marks will not result

in dilution. (Dkt. 22, PageID: 408-11.) Each of these arguments is undercut by the law.

                       a.      The First Sale Doctrine Does Not Apply to Bar the Trademark
                               Dilution Claim.

       Again, Fox defaults to asserting the first sale doctrine, and, again, it provides no refuge.

(See, supra, Section II(A)(5); Dkt. 11, PageID: 190-91.); accord Dan-Foam A/S & Tempur-

Pedic, Inc. v. Brand Named Beds, LLC, 500 F. Supp. 2d 296, 326 (S.D.N.Y. 2007) (“The first

sale doctrine only ensures that an unauthorized distributor of a trademarked item is not liable for

trademark infringement or dilution when the distributor resells a branded item in an unchanged

state.”) (internal quotations and brackets omitted)).

                       b.      Oneida Has Provided Sufficient Evidence of Fame.

       Although the trademark dilution test for fame is stringent, Fox would have this Court

believe that the bar is so impossibly high that no amount of evidence could ever reach it. Even




                                                 23
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 31 of 43 PAGEID #: 585




one of Fox’s own cases instructs that the bar is not insurmountable. See Coach Services Inc. v.

Triumph Learning LLC, 668 F.3d 1356, 1376 (Fed. Cir. 2012) (“While the burden to show fame

in the dilution context is high — and higher than that for likelihood of confusion purposes — it is

not insurmountable.”).

       Courts have routinely found the fame element for trademark dilution satisfied upon the

submission of evidence similar to that submitted by Oneida. See, e.g., H-D U.S.A., LLC v.

SunFrog, LLC, 311 F. Supp. 3d 1000, 1042 (E.D. Wis. Apr. 12, 2008); Louis Vuitton Malletier v.

Dooney & Bourke, Inc., 561 F. Supp. 2d 368, 391 (S.D.N.Y. 2008) (finding Louis Vuitton’s

Monogram Multicolore mark famous when a company official averred that “the company

engaged in widespread advertising, publicity, promotion and sales of products bearing the

Monogram Multicolore mark, and enjoyed a deluge of unsolicited media coverage and

attention”) (internal quotations and brackets omitted).

       In H-D U.S.A., LLC v. SunFrog, LLC, the court provided the following explanation when

ruling that Harley-Davidson’s marks were famous:

       First, they have been continuously and widely used throughout the United States
       for decades, and some for over 100 years. Second, Harley-Davidson and its
       licensees have sold many billions of dollars of products and services under these
       marks, and spent many millions of dollars extensively promoting them. Third, the
       Famous Marks have attracted wide and unsolicited media attention. Fourth,
       Harley-Davidson owns numerous federal registrations for the Famous Marks
       covering a variety of products and services. Most of these registrations, including
       those covering apparel, are incontestable, and thus constitute conclusive evidence
       of their validity and Harley-Davidson's ownership of those marks.

311 F. Supp at 1042. Similarly, the Eichhorn Declaration explains that Oneida registered its first

trademark several decades ago in 1956, that Oneida has “expended substantial sums of money,

time and effort in advertising, promoting and popularizing” its marks, and that Oneida has




                                                24
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 32 of 43 PAGEID #: 586




“received substantial third-party recognition as a leading tableware brand.” (Eichhorn Dec., Dkt.

11-1, PageID: 211-12, ¶¶ 4, 7.) This is more than sufficient evidence of fame.

       None of the cases cited in the Opposition are instructive on this matter. The plaintiff in

House of Bryant Publications v. City of Lake City, TN argued that the mark ROCKY TOP was

famous, but, unlike Oneida, it did not provide any evidence concerning the time, money, and

effort spent on promoting and popularizing the mark, the geographic reach of the mark outside of

the American South, or the marketplace reach of the mark outside of the niche of college sports.

30 F. Supp. 3d 711, at 715 (E.D. Tenn. July 2, 2014). Instead, the only support for fame that the

plaintiff cited was: 1) the fact that the song, “Rocky Top,” was copyrighted; 2) the mark ROCKY

TOP was a federally-registered trademark; and 3) the notion that the mark “invokes ideas about

the state of Tennessee and the University of Tennessee.” Id. Not surprisingly, the court ruled

that the plaintiff failed to prove fame. Id. at 716.

       In Kibler v. Hall, a music producer brought a trademark dilution claim based on the

alleged unauthorized use of the mark DJ LOGIC. 843 F.3d 1068, at 1072 (6th Cir. 2016). In

support of the fame element, the plaintiff pointed to the facts that he had been “a guest

contributor on a Grammy-winning album” and that his mark had been registered for a total of

about four years at the time of the suit. Id. at 1072. Oneida’s trademarks, by contrast, have been

federally registered for several decades, and its efforts to achieve and maintain its marks’ fame

run much deeper and go far beyond one-time actions, such as contributing to a single Grammy-

winning album.

       In Maker’s Mark Distillery, Inc. v. Diageo N.A., Inc. – the case given the most attention

by Fox – Maker’s Mark’s own marketing director “all but conceded that the company’s name --

as distinguished from its [red wax seal] mark, which [wa]s at issue in dilution -- may not be




                                                  25
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 33 of 43 PAGEID #: 587




famous even within the company’s niche market of whisky drinkers.” 703 F. Supp. 2d 671, 699-

700 (W.D. Ky. 2010).        From that concession regarding the company’s name, the court

extrapolated that “one could assume that Maker’s Mark’s red wax seal is not widely known

among the general consuming public.” Id. at 699. Obviously, Oneida has made no such

concession regarding its name or any of its marks. Oneida maintains that its marks have

“received substantial third-party recognition as a leading tableware brand.” (Eichhorn Dec., Dkt.

11-1, PageID: 212, ¶ 7.)

        Fox’s reliance on these cases is misplaced. Oneida has submitted sufficient evidence of

fame, and the Court need look no further than Fox’s own website to find that “Oneida is [sic] the

#1 brand in flatware/silverware for over 100 years.”5

                       c.     Fox’s Use of the Oneida Marks Harms The Marks’
                              Reputation.

       Fox is wrong when she says that her infringing conduct “is not likely to cause dilution of

the Plaintiffs’ mark” or, stated differently, harm the reputation of Oneida’s marks. (Dkt. 22,

PageID: 410.) It is well-settled that a plaintiff’s inability to control quality assurance standards

for products branded with its mark is all that is necessary to establish dilution by tarnishment.

(See Dkt. 11, PageID: 202-03 (citing V Secret Catalogue, Inc. v. Moseley, 558 F. Supp. 2d 734,

750 (W.D. Ky. 2008), aff’d, 605 F.3d 382 (6th Cir. 2010); H-D U.S.A., LLC v. Square Wear

LLC, No. 20-10644, 2020 U.S. Dist. LEXIS 63156, at *9 (E.D. Mich. Apr. 10, 2020); Dentsply

Int’l Inc. v. Dental Brands for Less LLC, No. 15 Civ. 8775 (LGS), 2016 U.S. Dist. LEXIS

87345, at *10-11 (S.D.N.Y. July 5, 2016)).) Because Fox is no longer an authorized dealer,



5
 A July 8, 2020 screenshot from Fox’s www.finestflatware.com website is attached as Exhibit
B. See Schneider Saddlery Co. v. Best Shot Pet Prods. Int’l, LLC, No. 1:06-CV-02602, 2009
U.S. Dist. LEXIS 27227, *24 (N.D. Ohio Mar. 31, 2009) (Courts may take judicial notice
“where, as here, the images are printed from the parties’ own web-sites.”).


                                                26
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 34 of 43 PAGEID #: 588




Oneida has no ability to subject Fox’s inventory to its strict quality control standards. This

inability alone satisfies the “harm to the mark’s reputation” element of the trademark dilution

claim.

         But there’s more. This element is also established where the senior and junior marks are

identical. State Farm Mut. Auto. Ins. Co., 2007 U.S. Dist. LEXIS 86651, *30; see also Ford

Motor Co. v. Heritage Mgmt. Grp., Inc., 911 F. Supp. 2d 616, 630 (E.D. Tenn. Nov. 27, 2012)

(granting summary judgment to plaintiff on trademark dilution claims where defendants admitted

marks “were identical, and indeed intended to be indistinguishable”); H-D U.S.A., LLC v. Square

Wear LLC, No. 20-10644, 2020 U.S. Dist. LEXIS 63156, at *9 (E.D. Mich. Apr. 10, 2020)

(“direct evidence of dilution is not necessary if actual dilution can be reliably proved through

circumstantial evidence—the obvious case is one where the junior and senior marks are

identical”)). It is undisputed that the flatware in Fox’s inventory carry Oneida’s marks.

         Accordingly, Fox’s position that her use of the marks will not harm their reputation is

untenable.

         C.     Oneida Has Established That It Will Suffer Irreparable Harm if the Court
                Does Not Stop Fox’s Misconduct.

         The Motion established that the irreparable harm factor weighs in favor of injunctive

relief for Oneida. (Dkt. 11, PageID: 203-205.)        In response Fox attempts to manufacture

arguments of delay based, in part, on the fact that the parties agreed to a service waiver pursuant

to Fed. R. Civ. P. 4(d). (Dkt. 22, PageID: 412.) And she points to the “15 plus years” she

successfully sold Oneida-branded flatware on Amazon.com to argue that there is no evidence of

confusion. (Dkt. 22, PageID: 412.) Not only do these arguments lack merit, they are also

irrelevant. This case is not about the relationship that Oneida and Fox may have had before

Fox’s misconduct began. This case is about her present insistence to continue unlawfully selling



                                                27
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 35 of 43 PAGEID #: 589




materially different Oneida flatware after her status as an authorized dealer was revoked, thus

causing irreparable harm to Oneida.

               1.     Oneida Has Not Delayed in Seeking Injunctive Relief.

       There has been no delay in this case.         The ADP terminated on March 31, 2020.

(Eichhorn Dec., Dkt. 11-1, PageID: 214, ¶¶ 13-14 & Ex. C.) Oneida filed this action on April

22, 2020 and filed the Motion on June 3, 2020. The passage of slightly over two months

between the start of the infringing conduct and the filing of a motion for injunctive relief does

not constitute a delay long enough to deny injunctive relief by any standard, including under the

cases cited by Fox.

       In each of her cases, much more time elapsed between the time the plaintiff discovered

the infringing conduct and the time the plaintiff sought injunctive relief. See Kendell Holdings,

Ltd. v. Eden Cryogenics LLC, 630 F. Supp. 2d 853, 867 (S.D. Ohio 2008) (plaintiff took six

months to sue defendant after discovering infringing activity); Premix, Inc. v. Zappitelli, 561 F.

Supp. 269, 278 (N.D. Ohio 1983) (summarily finding no irreparable harm in breach of

employment agreement case where former employee had changed employment over a year

before former employer move for a preliminary injunction); R.M. & G Prods., Inv. v. R.E.F. Golf

Co., 1994 WL 653531, *3 (N.D. Ohio June 21, 1994) (delay of “over one year in filing its

motion for preliminary injunction undercuts any argument of [plaintiff] regarding irreparable

harm”) (emphasis and brackets added).

       Moreover, the court in Kendell Holdings v. Eden Cryogenics went out of its way to

explain that part of the reason it was denying injunctive relief to the plaintiff was because the

defendants had stopped their unlawful behavior and returned the intellectual property at issue:

       This conclusion is reinforced by Defendants’ statements that the shop drawings at
       issue are not even being used by Defendants. At the Local Rule 65.1 conference,



                                                28
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 36 of 43 PAGEID #: 590




       Defendants’ counsel informed the Court that, even when Defendants received
       Plaintiff’s cease and desist letter in February 2008, the shop drawings and other
       information were not being used by Defendants, and they have definitely not been
       used since February. Additionally, Defendants have already returned the majority
       of the drawings to Plaintiffs.

630 F. Supp. 2d at 868. Thus, in addition to the fact that the plaintiff in Kendall Holdings took a

much longer time to file its action than Oneida did, that case can be further distinguished from

the instant matter by the fact that Fox is committed to continuing to infringe Oneida’s marks.

       Finally, Fox should not be allowed to pervert Oneida’s compliance with Court rules into

a weapon that prevents injunctive relief. This Court requires plaintiffs to “attempt to obtain a

waiver of service of process under Fed. R. Civ. P. 4(d) before attempting service of process.”

Loc. R. 4.2; see also Carter v. Wilkinson, Case No. 2:05-cv-0380, 2007 U.S. Dist. LEXIS 84939,

*13 (S.D. Ohio Dec. 5, 2007) (“waiver of service is the preferred method of advising a defendant

that he or she has been sued and triggering the time for filing a response to the complaint”).

Allowing any prejudice to befall Oneida simply for adhering to the mandates of the Court would

be inequitable.

                  2.   The Motion Established That Oneida is Suffering Actual Harm.

       The Motion established that Oneida is entitled to a presumption of irreparable harm

because Oneida has demonstrated a likelihood of confusion between genuine products bearing

Oneida’s mark and Fox’s infringing products. (Dkt. 11, PageID: 203-04 (citing Lucky’s Detroit,

LLC v. Double L, Inc., 533 Fed. Appx. 553, 555 (6th Cir. 2013); Lorillard Tobacco Co. v.

Amouri’s Grand Foods, Inc., 453 F.3d 377, 381-82 (6th Cir. 2006); Big Boy Rests. v. Cadillac

Coffee Co., 238 F. Supp. 2d 866, 872 (E.D. Mich. 2002); Mexican Food Specialties, Inc. v.

Festida Foods, Ltd., 953 F. Supp. 846, 854 (E.D. Mich. 1997)).) That alone is sufficient to

establish the irreparable harm necessary for a preliminary injunction.




                                                29
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 37 of 43 PAGEID #: 591




       But the Motion went even further, demonstrating actual harm in the form of: (1) loss of

control over the goodwill and reputation that Oneida has taken much time, money, and effort to

establish; and (2) association of its ONEIDA Marks with lesser quality products. (Dkt. 11,

PageID: 203-04 (citing NBBJ East Ltd. P’ship v. NBBJ Training Acad. Inc., 201 F. Supp. 2d 800,

808 (S.D. Ohio 2001); Otter Prods., LLC v. Wang, No. 18-cv-03198-CMA-SKC, 2019 U.S. Dist.

LEXIS 52916, at *11–12, 17–18 (D. Colo. Mar. 28, 2019); Osawa & Co. v. B&H Photo, 589 F.

Supp. 1163, 1168–70 (S.D.N.Y. 1984)).)

       Fox’s past relationship with Robinson and Oneida, no matter how long or memorable to

Fox, is irrelevant in determining whether Oneida is currently suffering irreparable harm. All that

matters here is that Fox is currently robbing Oneida of its right to control and manage its marks

and reputation. Lorillard Tobacco, 453 F.3d at 381-82 (“In these cases, though, the harm stems

not from the actual quality of the goods (which is legally irrelevant) but rather from Lorillard’s

loss of control over the quality of goods that bear its marks.”) (parens in original). The Court

should see Fox’s renditions of its past relationship with Robinson and Oneida for what it is – an

effort to distort the facts and distract the Court from focusing on the immediate and irreparable

harm that Oneida is suffering.

       D.      The Balance of Harms Weighs in Favor of Injunctive Relief.

       The balance of harms weighs in favor of Oneida. It has enough supply of flatware to

supply the purchasing demands of the public, and any conceivable harm to Fox is both self-

inflicted and not legally cognizable. (Dkt. 11, PageID: 205-06 (citing Perfetti Van Melle USA v.

Cadbury Adams USA LLC, 732 F. Supp. 2d 712, 726 (E.D. Ky. 2010); Magpul Indus. Corp. v.

Mayo, No. 1:13 CV 01782, 2013 U.S. Dist. LEXIS 120320, at *12 (N.D. Ohio Aug. 23, 2013);




                                               30
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 38 of 43 PAGEID #: 592




Valvoline Co. v. Magic Quick Lube, No. 09-CV-10829, 2009 U.S. Dist. LEXIS 100944, *16

(E.D. Mich. Oct. 29, 2009)).)

        Fox counters by arguing: 1) Oneida is unable to support the purchasing demands of the

public; and 2) the requested injunction will effectively close her business. (Dkt. 22, PageID:

413.)

        Fox’s arguments are insufficient to tip the balance of harms away from injunctive relief.

First, although Fox claims that “[t]hroughout 2019, on a near daily basis, Oneida’s customer

service team would refer their customers to Ms. Fox when Plaintiffs were unable to fulfill the

customer requests/claims,” she has not provided a single email, call log, inventory report, or any

other evidence to support this bald claim. (Dkt. 22, PageID: 413.)

        Second, as explained above, Oneida went to great lengths to gain control over its marks

while simultaneously protecting Fox’s business, including sending multiple letters informing Fox

of the impending termination of her authorized dealer status for noncompliance with the ADP.

(See, supra, Section II(3).) Fox had ample notice to sell down her inventory or make

arrangements to become compliant with the ADP and, thereby, remain an authorized reseller.

She chose not to. Fox should not be rewarded in any manner for her self-inflicted harms.

        E.     The Motion Established That an Injunction Is in the Public Interest.

        Oneida has demonstrated that an injunction will both prevent consumer confusion and

deception in the marketplace, as well as protect Oneida’s intellectual property interests. (Dkt.

11, PageID: 206-07 (citing Lorillard Tobacco, 453 F.3d at 383).) Fox does not even challenge

this.

        Instead, she once again argues that Oneida is attempting to pull off an after-the-fact

rescission of its warranty, vaguely asserts that Oneida lacks evidence in support of its claims, and




                                                31
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 39 of 43 PAGEID #: 593




accuses Oneida of inappropriately trying to eliminate Fox as a competitor. (Dkt. 22, PageID:

413-14.)

       As explained above, Oneida’s warranty only applies and has always only applied to

flatware sold by authorized dealers, retailers, and others in its authorized sales network. (See,

supra, Section II(A)(5)(a).) This is the only way that Oneida can ensure that flatware carrying its

marks meet its rigorous quality control standards.

       Oneida has provided sufficient evidence in support of all of its claims as explained

throughout the Motion and this Reply.

       Finally, Oneida has not engaged in any inappropriate behavior and conduct with respect

to Fox. Indeed, as explained in Section II(D), supra, Oneida used its best efforts to assist Fox

and prevent her from infringing on its marks prior to the termination of the ADP.

       F.      The Motion Established That Oneida Should Not Be Required to Pay a
               Security Bond.

       Despite Fox’s attempt to mischaracterize their rulings, the cases cited in the Motion

support the proposition that Oneida should be excused from posting a bond. (Dkt. 11, PageID:

207-08 (citing Moltan Co. v. Eagle-Picher Indus., 55 F.3d 1171, 1176 (6th Cir. 1995); Ohio

State Univ. v. Thomas, 738 F. Supp. 2d 743, 757 (S.D. Ohio 2010); Univ. Books & Videos, Inc. v.

Metro. Dade Cnty., 33 F. Supp. 2d 1364, 1374 (S.D. Fla. 1999)).) And Fox’s attempt to raise a

concern as to Oneida’s “economic wherewithal” should be given no consideration.

       The court in University Books & Video v. Metropolitan Dade County, looked at several

instances across the county in which injunctions have been issued without a bond:

       [C]ourts have held that security is not required in the following circumstances: (1)
       when the party seeking the injunction has a high probability of succeeding in the
       merits of its claim; (2) when the party to be enjoined is a municipality or county
       government that likely would not incur any significant cost or monetary damages
       from the issuance of the injunction; (3) when demanding a bond from the party



                                                32
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 40 of 43 PAGEID #: 594




       seeking the injunction would injure the constitutional rights of the party or the
       public.

33 F. Supp. 2d at 1374 (internal citation omitted). Fox observed that “two of the circumstances

presented by [University Books & Videos v. Metropolitan Dade County] where security is not

required are not applicable in the present case.” (Dkt. 22, PageID: 415.) However, at no point in

the opinion did the court even intimate that the quoted passage was any sort of legal test under

which all, or frankly any one, of the circumstances had to be met before a court would issue an

injunction without requiring payment of a bond, as Fox insinuates. Moreover, Fox’s observation

implicitly concedes that one of the circumstances – “the party seeking the injunction has a high

probability of succeeding in the merits of its claim” – is applicable to Oneida in the present case.

       Fox’s attempt to distinguish Ohio State University v. Thomas is similarly unsuccessful.

She argues that the case is not instructive because “the state and federal rules of civil procedure

treat public entities differently than private entities under the Rule 65(c) security requirements.”

(Dkt. 22, PageID: 415.) No provision of the Federal Rules of Civil Procedure supports this

proposition. And only a tortured reading of Ohio State University v. Thomas would lead to such

a conclusion. Ohio State’s status as a public institution had absolutely nothing to do with this

Court’s decision not to require a bond. The Court dispensed with the bond requirement because

Ohio State, just like Oneida, had met all of the requirements for a preliminary injunction: “Here,

based on the fact that all four factors in the preliminary injunction analysis favor Ohio State and

Ohio State would certainly able to pay any potential damages awarded against it, the Court finds

that no bond is required.” 738 F. Supp. 2d at 757.

       Finally, Oneida is a large company that could pay any potential damages award against it.

The news article that Fox submitted in support of her concern as to Oneida’s “economic

wherewithal” constitutes inadmissible hearsay and should not be given any weight by the Court.



                                                 33
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 41 of 43 PAGEID #: 595




O’Brien v. Waste Mgmt. of Ohio, Case No. 1:18-CV-2982, 2019 U.S. Dist. LEXIS 27812, *5

(S.D. Ohio Feb. 21, 2019) (“Thus, the Court will not consider the hearsay news article.”); see

also Johnson v. Metro. Gov’t of Nashville & Davidson Cnty., Nos. 3:07-0979; No. 3:08-0031,

2010 U.S. Dist. LEXIS 87866, *37 (M.D. Tenn. Aug. 24, 2010) (“the news articles in which the

quotations appear are classic inadmissible hearsay, and they cannot be considered evidence for

summary judgment purposes”).

       In any event, Fox filed an Answer and did not assert any counterclaims against Oneida.

Accordingly, there is no danger that a damages award would go unfulfilled.

III.   CONCLUSION

       The Court should grant Oneida’s Motion for Preliminary Injunction because Oneida is

likely to prevail on the merits of its claims; Oneida is continuing to suffer irreparable harm that

outweighs any potential harm to Fox; and a preliminary injunction will serve the public interest.

                                                 Respectfully submitted,


                                                 /s/ Marla R. Butler
                                                 Marla R. Butler (pro hac vice)
                                                 THOMPSON HINE LLP
                                                 Two Alliance Center
                                                 3560 Lenox Road NE, Suite 1600
                                                 Atlanta, Georgia 30326-4266
                                                 Phone: 404-407-3680
                                                 Fax: 404-541-2905
                                                 Email: Marla.Butler@ThompsonHine.com




                                                34
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 42 of 43 PAGEID #: 596




                                        Jesse Jenike-Godshalk (0087964)
                                        THOMPSON HINE LLP
                                        312 Walnut Street, Suite 1400
                                        Cincinnati, Ohio 45202
                                        Phone: (513) 352-6702
                                        Fax: (513) 241-4771
                                        Email: Jesse.Godshalk@ThompsonHine.com

                                        Attorneys for Plaintiffs




                                       35
Case: 2:20-cv-02043-JLG-EPD Doc #: 25 Filed: 07/08/20 Page: 43 of 43 PAGEID #: 597




                                CERTIFICATE OF SERVICE

        I hereby certify that on July 8, 2020, I electronically filed the foregoing with the Court
using the CM/ECF system. Notice of this filing will be sent to all parties via the Court’s system.
Parties may access this filing through the Court’s system.


                                                  /s/ Marla R. Butler




                                               36
